t c memo united_states tax_court estate of ellie b williams deceased robert m driggers sr personal representative et al petitioners v commissioner of internal revenue respondent docket nos filed date larry smith and frank b metcalf for petitioners francis mucciolo for respondent the court consolidated the following cases herewith for trial briefing and opinion robert m driggers sr transferee docket no and estate of ellie b williams donor docket no memorandum findings_of_fact and opinion colvin judge respondent determined that petitioners are liable for estate and gift_tax deficiencies as follows estate of ellie b williams docket no deficiency dollar_figure robert m driggers sr transferee docket no year deficiency dollar_figure dollar_figure estate of ellie b williams donor docket no year deficiency dollar_figure dollar_figure the issues for decision are whether transfers by ellie b williams decedent in and of undivided one-half interests in timberland to robert m driggers sr petitioner were gifts as respondent contends or compensation_for services as petitioners contend we hold that they were gifts whether the fair market values of the undivided one- half interests in timberland decedent gave petitioner in and are dollar_figure and dollar_figure as petitioners contend dollar_figure and dollar_figure as respondent contends or some other_amounts we hold that the value of the gift is dollar_figure and the value of the gift is dollar_figure whether petitioner is liable as a transferee for decedent's gift_tax deficiencies for and we hold that he is whether the fair_market_value of decedent's undivided one-half interest in dollar_figure acres of timberland when she died was dollar_figure as petitioners contend dollar_figure as respondent contends or some other amount we hold that the value of the timberland was dollar_figure whether as respondent contends the fair_market_value of a cadillac brougham was dollar_figure at the date of decedent's death we hold that it was section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure i findings_of_fact a petitioner sec_1 ellie b williams ellie b williams decedent was born in date her husband was frank williams williams they had no children williams died on date decedent inherited about big_number acres of undeveloped rural timberland and farmland in putnam county and clay county florida from him before he died williams leased the timber rights to the big_number acres to hudson pulp paper co hudson for years and gave the company an option to lease it for an additional years the lease was still in effect in under the lease hudson paid williams dollar_figure per cord of wood harvested from the property robert m driggers sr robert m driggers sr petitioner lived in green cove springs florida when the petitions were filed in these cases he was born in or petitioner's wife was williams' niece petitioner has been in the timber business since he dropped out of school in the seventh grade he was a business_associate of williams b the relationship between petitioner and decedent business relationship between petitioner and decedent decedent participated very little in williams' timber business before williams died in after williams died decedent asked petitioner to help her manage the big_number acres decedent hired petitioner and initially paid him dollar_figure a week to manage the property fix the fences sell or otherwise dispose_of the cattle on the property protect against the theft of cattle and timber and cut timber and haul it to the mill around decedent and petitioner began an arrangement under which petitioner furnished the labor to produce turpentine from the timber on decedent's property petitioner and the workers he hired tapped the pine trees on decedent's property to produce sap they took the sap to processing plants where it was made into turpentine decedent received percent of the turpentine receipts and petitioner received percent petitioner paid all of the expenses from his share petitioner and decedent had a profit-sharing arrangement from the early or mid-1960's until decedent died in petitioner and decedent agreed that petitioner would provide the know-how and labor to manage and exploit decedent's timberland and they would split the profits petitioner had authority to handle a substantial part of decedent's business affairs decedent and petitioner jointly owned some certificates of deposit and a safe deposit box they had signature_authority on each other's accounts in which they deposited money from their business they each reported their share of profits on their individual federal_income_tax returns petitioner managed most of decedent's assets however in decedent had certificates of deposit checking account and money market savings account over which petitioner did not have signature_authority at first union national bank of florida these accounts totaled dollar_figure before georgia-pacific acquired hudson and assumed the timber lease on decedent's property in georgia-pacific bought big_number acres of the property and released the remaining acres from the lease georgia-pacific paid decedent more than dollar_figure million for the big_number acres in decedent gave dollar_figure to petitioner from the proceeds of the sale after the sale decedent owned big_number acres in putnam county the putnam county property and big_number acres in clay county the clay county property petitioner hired workers to help him harvest timber from the released big_number acres petitioner divided the profits equally with decedent personal relationship between petitioner and decedent petitioner and decedent had a very close personal relationship petitioner loved decedent as if she were his mother and she loved him as if he were her son he took care of her personal matters with no expectation of compensation_for petitioner testified that decedent owned about big_number acres in putnam county and about big_number acres in clay county after she sold property to georgia-pacific the parties agree however that decedent transferred one-half interests in big_number acres in putnam county and big_number acres in clay county to petitioner example he built two homes and bought cars for her drove her because she could not drive drove her to visit her three sisters when they were sick supervised the funeral arrangements for each of her three sisters gave decedent insulin shots and cared for her during her final illness decedent died on date petitioner was the only person with her when she died the transfer from decedent to petitioner sometime before date decedent listed big_number acres of her land in putnam county florida for sale at dollar_figure per acre petitioner advised decedent to offer the property for sale at that price on date terry pacetti pacetti a real_estate broker and investor from st augustine contracted to buy the putnam county property for dollar_figure per acre sometime between april and date pacetti assigned the contract to gerald thompson associates the thompson partnership a partnership that included partners who had extensive backgrounds in real_estate on date decedent transferred to petitioner an undivided one-half interest in big_number acre sec_3 of the putnam county although the deed states that decedent transferred big_number acres to petitioner respondent agreed to value the property continued property decedent owned the other undivided one-half interest in that property the deed of transfer signed by decedent states that the transfer was made in consideration of love and affection petitioner gave decedent no money for the putnam county property the thompson partnership signed an addendum to the contract on date after pacetti assigned it to the partnership the addendum stated that as part of the sale petitioner agreed to buy big_number cords of timber for dollar_figure from the property being sold to the partnership the thompson partnership bought the big_number acres of land on date for dollar_figure per acre petitioner received no cash from the downpayment and paid dollar_figure of his own money to the buyers at the closing on the property the thompson partnership sold big_number cords of timber from the putnam county property to the lewis timber co after the thompson partnership bought the putnam county property the thompson partnership bought the putnam county property for residential development the thompson partnership applied for but could not get zoning for residential development except for the waterfront property released when the partnership bought continued transferred using petitioner's figure of big_number acres the putnam county property in date the thompson partnership defaulted on its mortgage and deeded most of the putnam county property back to decedent and petitioner because the partnership could not get the residential zoning it needed to develop the property and because the property did not have as much timber on it as the realtor tom schifanella had represented to the buyers later that year petitioner and decedent resold about acres to gerald thompson thompson for dollar_figure-dollar_figure per acre thompson sold that land to other developers at a date not specified in the record for about twice as much as he paid decedent and petitioner sold the remaining putnam county property to marc k massar for dollar_figure per acre at a date not specified in the record the transfer from decedent to petitioner on date decedent transferred to petitioner an undivided one-half interest in the clay county property the deed stated that the transfer was made for consideration of dollar_figure the deed had affixed to it a dollar_figure documentary stamp tax dated date decedent's use of a dollar_figure documentary stamp tax was a representation that the interest she transferred to petitioner was worth dollar_figure petitioner gave decedent no money for the clay county property in date decedent and petitioner sold dollar_figure acres of the clay county property to national training inc for dollar_figure per acre the parcel sold was percent uplands and percent wetlands decedent's gifts of dollar_figure to petitioner in on date decedent gave petitioner dollar_figure the memo section of the check said bequest on date decedent again gave petitioner dollar_figure decedent wrote advancement on inheritance in the memo section of the check decedent's will in her will decedent made small bequests to petitioner's son and granddaughter and other distant relatives she left most of her estate to petitioner when decedent died she owned an undivided one-half interest in acres of undeveloped rural land in clay county the estate property about percent acres of which was wetlands and a cadillac brougham worth dollar_figure she transferred or sold most of the big_number acres in clay county and big_number acres in putnam county before she died c decedent's_estate and gift_tax returns decedent did not file gift_tax returns or pay gift_tax for her and transfers to petitioner after decedent died petitioner retained a tax attorney to advise him in his work as personal representative of decedent's_estate the tax attorney discussed the transfers with petitioner concluded that the transfers were gifts and prepared gift_tax returns petitioner and decedent's other personal representative signed both returns and filed them with the internal_revenue_service in date decedent's personal_representatives reported on decedent's_estate tax_return that she had a gross_estate of dollar_figure ii opinion a whether decedent made taxable_gifts in and when she transferred undivided one-half interests in timberland to petitioner background and contentions of the parties respondent determined and contends that decedent's transfers of undivided one-half interests in timberland to petitioner in and were taxable_gifts petitioners contend that decedent made the transfers in the ordinary course of business to compensate petitioner for his many years of work for her and that decedent lacked donative_intent a transfer of property is not a taxable gift if it is made in the ordinary course of business ie is bona_fide at arm's length and without donative_intent even if the transfer is for less than adequate_and_full_consideration 8_tc_706 sec_25_2512-8 gift_tax regs decedent's_estate bears the burden of proving that decedent's transfers to petitioner of undivided interests in timberland in and were not taxable_gifts rule a petitioners argue that decedent had good business reasons for making the transfers petitioners point out that petitioner had worked for decedent since the early 1960's without compensation except for his share of profits and dollar_figure per week in the first year and that decedent could not have managed her property without petitioner's help we disagree that this shows that the transfers were not gifts sec_25_2512-8 gift_tax regs provides sec_25_2512-8 transfers for insufficient consideration transfers reached by the gift_tax are not confined to those only which being without a valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money_or_money's_worth of the consideration given therefor however a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm's length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money_or_money's_worth a consideration not reducible to a value in money_or_money's_worth as love and affection promise of marriage etc is to be wholly disregarded and the entire value of the property transferred constitutes the amount_of_the_gift love and affection between petitioner and decedent decedent and her husband had no children after decedent's husband died in petitioner whose wife was williams' niece handled many important personal matters for decedent petitioner testified that he did not expect to be paid for performing these personal services and that he loved decedent like a mother and she loved him like a son their close personal relationship suggests that decedent gave interests in the putnam county and clay county properties to petitioner out of love and affection decedent was clearly inclined to make gifts to petitioner decedent gave dollar_figure to petitioner when she sold big_number acres of timberland in decedent gave dollar_figure to petitioner in and another dollar_figure in as advances on his inheritance from her decedent left most of her estate to petitioner see cobb v commissioner tcmemo_1985_208 in deciding whether decedent's grant of an option to buy her farm was a gift court considered whether decedent had previously made gifts to the optionee petitioner received percent of the receipts less expenses from the sale of turpentine and one-half of the profits from the sale of timber petitioners do not contend that petitioner's and decedent's business agreement obligated decedent to transfer land to petitioner petitioners cite cobb v commissioner supra in which the owner of land granted an option to an unrelated_person to buy her farm at less than market_value in return for his agreement to manage the farm for her for as long as she owned it the owner died within a year after the agreement was reached resulting in a windfall to the option holder we found that the agreement was made at arm's length for business purposes and without donative_intent petitioners' reliance on cobb is misplaced in cobb the owner gave an option to buy the land as part of a business agreement here decedent was not obligated to transfer any interest in the land to petitioner as part of decedent's business arrangement with petitioner also in contrast to cobb decedent and petitioner had a very close personal relationship like mother and son and decedent left most of her estate to petitioner petitioners also cite revrul_80_196 1980_2_cb_32 and hull v commissioner tcmemo_1962_199 petitioners' reliance on revrul_80_196 supra and hull v commissioner supra is misplaced in revrul_80_196 the commissioner ruled that transfers of stock by a corporation's two shareholders to three employees were not gifts because the transfers were made in the ordinary course of business and were made for adequate_and_full_consideration the employees had no special personal relationship with the two shareholders in contrast decedent and petitioner had a close personal relationship in hull we held that the taxpayer's transfer of an interest in mineral rights to a family-owned_corporation in exchange for an annuity_payment of dollar_figure per year for life was made in the ordinary course of business despite the fact that the beneficiaries of the transaction were family members hull differs from this case because the issue there was not whether the taxpayer had donative_intent when she transferred property for less than its fair_market_value indeed the commissioner stipulated that the taxpayer believed that she had made a bona_fide sale in contrast whether decedent had donative_intent in making the and transfers is in dispute here petitioners' partnership theory petitioners argue that petitioner and decedent formed a partnership and that decedent's transfers of property to him were subject_to that partnership petitioners point out that a partnership is created if persons join together their money goods labor or skill to carry on a business and there is a community of interest in the profits and losses 327_us_280 petitioners also point out that a partnership may exist if there is joint activity joint_ownership of bank accounts the sharing of profit and loss and relinquishment or delegation of management duties to another partner or coowner 89_tc_1050 43_tc_252 affd 352_f2d_995 2d cir 25_tc_682 petitioners also cite the uniform_partnership_act which identifies three requirements necessary to establish a partnership the active_conduct of a business for profit by two or more persons as coowners fla stat ann sec west petitioners' partnership theory misses the mark first petitioner and decedent did not form a partnership under florida law because they did not coown the property used to produce timber and turpentine and they made no agreement to share losses second decedent and not a partnership owned the property when she transferred the undivided interests to petitioner third petitioner and decedent agreed that petitioner would supply the labor to exploit the timber on her property and they would share the proceeds from the sales of timber and turpentine decedent's transfer of property to petitioner was not done as part of their business agreement it was a separate voluntary act by decedent petitioners point out that petitioner agreed in date to buy dollar_figure worth of timber from the putnam county property in order to close the sale of the property to the thompson partnership petitioners contend that this shows the date transfer of the undivided_interest in the putnam county property to petitioner was a business transaction we disagree decedent transferred the property to him 3½ months before he agreed to buy the timber it has not been shown that his agreement to buy timber was foreseeable when decedent transferred the property interest to him thus we do not think the fact that petitioner agreed to buy timber from the putnam county property supports petitioners' theory that decedent's transfer of the putnam county property to him was made in the ordinary course of business decedent's gift_tax returns and the opinions of decedent's lawyers petitioners contend that the lawyers who handled the two transfers did not believe that they were gifts we disagree first the lawyer who prepared the deed testified that he did not remember why decedent made the transfer or why the deed listed love and affection as the consideration second the lawyer who prepared the deed testified that he put documentary stamps on it because he thought petitioner had bought the undivided one-half interest he received in however petitioner testified that he paid no money for the property after decedent died in petitioner retained a tax attorney to help him in his work as personal representative of decedent's_estate the tax attorney discussed the transfers with petitioner concluded that the transfers were gifts and prepared gift_tax returns which petitioner signed and filed with the internal_revenue_service petitioner's signing of the gift_tax returns is inconsistent with his position here that the transfers were not gifts conclusion we find that in light of a the fact that decedent did not agree to transfer property to petitioner as part of their business relationship b decedent's personal relationship with petitioner c her history of making gifts to him and d petitioner's signing of the gift_tax returns decedent's transfers to petitioner in and were gifts b the value of the gifts from decedent to petitioner expert testimony both parties called expert witnesses to give their opinions about the value of the undivided one-half interests in timberland decedent transferred to petitioner in and we may accept or reject expert testimony according to our own judgment and we may be selective in deciding what parts of an expert's opinion if any we will accept 86_tc_547 there were five expert witnesses at the trial three were appraisers david r elmore jr elmore for respondent and dr c donald wiggins wiggins and philip j moses moses for petitioner the opinions of petitioners' and respondent's appraisers and the positions of the partie sec_5 are as follows ps' returns petition ps' experts moses wiggin sec_1 dollar_figure dollar_figure acre big_number dollar_figure acre dollar_figure dollar_figure acre big_number dollar_figure acre deficiency notices and answers dollar_figure dollar_figure acre big_number dollar_figure acre big_number dollar_figure acre big_number dollar_figure acre big_number dollar_figure acre r's expert elmore dollar_figure dollar_figure acre big_number dollar_figure acre big_number dollar_figure acre putnam co property clay co property property in estate moses valued a fee simple interest in the three parcels of property wiggins applied discounts for fractional interests in real_estate to moses' values for the three parcels of real_property petitioners' other experts were frank scruby a florida real_estate attorney and donald pitts a florida banker respondent determined in the gift_tax notice_of_deficiency that the gift consisted of big_number acres instead of big_number acres this reduced the amount of the taxable gift however respondent does not now seek an increased deficiency based on big_number acres petitioners' experts a moses moses appraised the putnam county and clay county land he used a combined income and comparable sales market data approach he inspected the putnam county property in to estimate its volume of timber and all of the properties in question in to appraise them for estate_tax purposes he conducted timber cruises in both years to estimate the amount and value of timber on the property he considered sales of what he said was similar rural land in north florida to estimate the value of the property moses concluded that the highest_and_best_use of both properties was agricultural moses did not find any actual sales of undivided or fractional interests in comparable real_property he concluded that fractional interests in such property are not marketable b wiggins to estimate the fair_market_value of the three fractional property interests wiggins applied a 44-percent discount to one- half of the value of the fee simple estimated by moses wiggins computed a 44-percent discount through seriatim application of discounts of percent for lack of control and percent for lack of marketability he estimated that partition costs would be dollar_figure for the putnam county property dollar_figure for the clay county property and dollar_figure for the estate property because the properties are irregularly shaped parcels containing pineland swampland and riverfront acreage c scruby petitioners' expert frank scruby scruby a florida attorney with years of real_estate experience estimated that the costs of partitioning would be dollar_figure for the putnam county property transferred in dollar_figure for the clay county property transferred in and dollar_figure for the real_property in decedent's_estate in d pitts donald m pitts pitts a florida banker for years testified that banks will not make loans to the owner of a fractional interest_in_real_property without the consent of the other coowner respondent's expert--elmore elmore concluded that the highest_and_best_use of both properties was for timber growth agriculture rural residential and waterfront development purposes he used as comparable sales the date sale of the putnam county property and a sale by river farms inc to seminole electric cooperative inc he estimated that a fee simple interest in the putnam county property was worth dollar_figure dollar_figure per acre in elmore used sales that he said were comparable to estimate that a fee simple interest in the clay county property was worth dollar_figure dollar_figure per acre in he divided both of these amounts in half because decedent gave petitioner an undivided one-half interest in the two properties elmore applied no discount to take into account the fact that petitioner received undivided interests in the properties value of a fee simple interest in the land a transfer--putnam county property decedent sold the putnam county property in date for dollar_figure dollar_figure per acre respondent argues that this shows that a fee simple interest in the property was worth that amount when decedent transferred a one-half undivided_interest in the putnam county property to petitioner in date petitioners contend that a fee simple interest in the putnam county property was worth dollar_figure dollar_figure per acre we believe elmore's use of the date sale led him to overestimate the value of the putnam county property the dollar_figure per acre price exceeded the fair_market_value because of what elmore conceded at trial were unusual contract terms the effect of which elmore had not considered for example petitioner bought dollar_figure worth of timber and paid almost dollar_figure to help the buyers make the downpayment the buyers obtained an easement across the property to the waterfront property under the release clauses contained in the owner-financed mortgage the waterfront property was released from the mortgage when the buyers made the downpayment and the buyers could keep one-half of the proceeds from all future timber sales including the mortgaged property even if they did not complete the sale elmore did not know that thompson applied for but could not get zoning for a residential development except for the waterfront property released at closing he did not ascertain whether the 7-percent interest charged in the note was consistent with prevailing interest rates in and he did not conduct a timber_cruise to estimate the value of the standing timber elmore also considered as a comparable sale the sale by river farms inc to seminole electric cooperative inc elmore stated in his report that the buyer bought this property to use as an electric power generation facility however elmore did not consider whether the putnam county property could be used for that purpose elmore did not know the requirements of the florida electrical power plant siting act fla stat ch or what criteria must be met before property can be used for a power plant we believe that elmore relied too greatly on the sale to the thompson partnership and the sale of the seminole property to establish the value of the putnam county property we think he should have considered the unusual contract terms of the sale and whether the seminole property was comparable to the putnam county property we believe moses underestimated the value of the putnam county property because he understated the volume of the timber on it he subtracted years of growth from the volume of timber that he estimated was on the property in date on the erroneous assumption that no timber had been cut from the property during those years petitioner testified that he harvested timber from the property until decedent died moses estimated that the putnam county property had a total of dollar_figure cords of pine dollar_figure of pulpwood and dollar_figure cords of sawtimber in date however petitioner bought big_number cords of timber from the putnam county property in date and lewis timber co bought an additional big_number cords from the putnam county property before the thompson partnership deeded the putnam county property back to decedent and petitioner in respondent argues that moses' computation of the volume of timber on the putnam county property transferred in date is understated by at least dollar_figure cords big_number - big_number using moses' assumed prices per cord of pulpwood and sawtimber the value of the additional timber at dollar_figure per cord for pulpwood is dollar_figure or dollar_figure per acre dollar_figure big_number acres or at dollar_figure per cord for sawtimber is dollar_figure or dollar_figure per acre dollar_figure big_number acres thus respondent contends that moses' per acre value for the property should be increased to dollar_figure dollar_figure dollar_figure or dollar_figure dollar_figure dollar_figure we conclude that the value of a fee simple interest in the putnam county property was dollar_figure in dollar_figure per acre decedent gave petitioner an undivided one-half interest in the putnam county property one-half of dollar_figure is dollar_figure we discuss at paragraph ii-b-5 below to what extent we discount the value of the putnam county property because petitioner received an undivided one-half interest in it b transfer--clay county property respondent argues based on sales of comparable properties that the clay county property was worth dollar_figure dollar_figure per acre on the date of the gift in petitioners contend that the clay county property was worth dollar_figure dollar_figure per acre on the date decedent transferred an undivided one-half interest in it to petitioner elmore stated that the seminole property sold in and the putnam county property sold in to the thompson partnership were comparable to the clay county property for the reasons stated above at paragraph ii-b-4-a we believe that elmore relied too greatly on these two sales to establish the value of the clay county property elmore also used as comparable sales decedent's and petitioner's sale of dollar_figure acres of the clay county property for dollar_figure per acre and the sale of big_number acres from j p hall sons inc to georgia-pacific for dollar_figure per acre the hall property elmore's report states that the hall property was primarily about percent wetlands and that georgia-pacific bought the property for its peat deposits which had an estimated production value of dollar_figure per acre elmore did not consider whether the clay county property had peat deposits the clay county property wa sec_35 percent wetlands respondent argues that petitioners' suggestion that georgia- pacific paid more for the hall property because it had peat deposits erroneously assumes that georgia-pacific would have no production_costs we disagree elmore's report states that georgia-pacific bought the hall property for its peat deposits and clearly supports petitioners' contention that the peat deposits raised the property's sale price we believe moses understated the volume and thus the value of the timber on the clay county property that decedent transferred to petitioner in date he subtracted years' growth from the volume of the timber on the property in date he erroneously assumed that no timber had been cut from the property in those years petitioner testified that he harvested timber from the property from until decedent died in date however the record does not show how much timber petitioner harvested during those years both elmore and moses used as a comparable sale decedent's and petitioner's sale of dollar_figure acres of the clay county property for dollar_figure per acre we believe that the sale price received by decedent and petitioner for the clay county parcel dollar_figure per acre supports some increase in moses' estimated per acre value of the clay county property however the acres of clay county property were more valuable per acre than the clay county property decedent transferred to petitioner in the 329-acre parcel both parties' experts used this post-valuation date sale as a comparable sale the parties agree that it is relevant in valuing the clay county property in when decedent transferred the undivided one-half interest in it to petitioner was percent uplands and percent wetlands and was some of the best acreage owned by petitioner and decedent the clay county property transferred to petitioner wa sec_21 percent uplands and percent wetlands the 329-acre parcel sold was virtually unregulated by the water management district and other governmental agencies in contrast to the property transferred which was almost totally regulated by the water management district the army corps of engineers the florida department of environmental protection and the clay county planning department we conclude that the value of a fee simple interest in the clay county property was dollar_figure dollar_figure per acre in decedent gave petitioner an undivided one-half interest in the clay county property one-half of dollar_figure is dollar_figure we discuss at paragraph ii-b-5 below to what extent the clay county property should be discounted because petitioner received an undivided one-half interest in it discounts the applicability and extent of a discount for a fractional interest is a question of fact to be decided based on the entire record 64_tc_889 5_tc_488 courts have held that the sum of all fractional interests can be less than the whole and have used fractional interest discounts to value undivided interests 84_f3d_196 5th cir 658_f2d_999 5th cir see eg estate of wildman v commissioner tcmemo_1989_667 percent discount estate of van loben sels v commissioner tcmemo_1986_501 60-percent discount respondent offered no evidence relating to the size of the discount that should apply and concedes that a 5-percent discount should apply petitioners' expert wiggins testified that the value of petitioner's undivided one-half interests in timberland should be discounted by percent a whether petitioners' property interests should be discounted absent evidence of actual sales of fractional interests_in_real_property respondent contends that no discount larger than percent should apply because petitioner offered no evidence of actual sales of fractional interests_in_real_property we disagree pitts credibly testified that banks generally will not lend money to the owner of a fractional interest_in_real_property without the consent of the coowner we believe that moses' and pitts' inability to find sales of fractional interests in comparable real_property in florida shows that there was no market for fractional interests in such real_property respondent points out that neither moses nor elmore applied a discount for a fractional interest in real_estate we give little weight to the fact that moses did not discount the property interests at issue here because petitioner retained him to value the fee simple interests in the properties not petitioner's or decedent's undivided one-half interests in the properties b whether the discount should be limited to scruby's estimate of the cost of partitioning the property interests respondent points out that respondent's 5-percent discount equals dollar_figure big_number acres x dollar_figure x for the gift and dollar_figure big_number acres x dollar_figure x for the gift respondent argues that we should not apply a discount greater than percent because the 5-percent discount is greater than petitioners' expert's scruby's estimate of the costs of partitioning the properties we disagree first wiggins estimated that partition costs here would be substantially more than respondent's 5-percent discount that is dollar_figure for the putnam county property dollar_figure for the clay county property and dollar_figure for the estate property second respondent's percent discount does not give adequate weight to other reasons for discounting a fractional interest_in_real_property such as lack of control and the historic difficulty of selling an undivided fractional interest_in_real_property discussed below c discounts for lack of marketability and lack of control petitioners' expert wiggins testified that the fractional interests at issue here should be discounted by percent due to lack of marketability and by percent for lack of control and the necessity of resorting to partition and related costs to liquidate one's interest for a total discount of percent he concluded that a marketability discount is appropriate because of the 9-month marketing time and 10-percent real_estate commission cost involved in selling real_property in that particular market he said that the holder of a fractional interest in real_estate lacks control because he or she cannot unilaterally decide how to manage it wiggins noted that a partition action can take a considerable amount of time and expense he estimated that partition costs would be dollar_figure for the transfer dollar_figure for the transfer and dollar_figure for the estate property because the properties are irregularly shaped parcels and contain pineland swampland and riverfront acreage respondent did not cross-examine wiggins or offer any evidence to rebut wiggins' testimony respondent offered no evidence regarding the size of the discount that should apply here see 24_bta_475 court adopted the taxpayer's contention of value where the commissioner introduced no evidence to rebut the taxpayer's expert's testimony respondent argues that wiggins was not qualified to value real_property because he is a business appraiser and not a real_estate appraiser respondent contends that wiggins provided no factual basis for his conclusions that a 20-percent discount for lack of marketability should apply respondent points out that wiggins included in his report as evidence of the appropriate amount for marketability discounts a discussion of the illiquidity of privately held companies and discounts relating to sales of their stock respondent argues that we should give no weight to wiggins' opinion because he did not consider the marketability of real_property respondent argues that wiggins' use of a 30-percent discount for lack of control for the cost of partitioning the properties was not supported by any verifiable data in his reports and far exceeds scruby's estimated costs of partition we disagree that we should disregard wiggins' report because he is not a real_estate appraiser wiggins is an experienced business appraiser who has given expert opinions in valuing fractional interests in partnerships businesses and real_property we believe that he correctly considered various factors affecting the potential costs of partitioning the properties in issue he considered the time and expense of selling real_property in that particular market wiggins appropriately considered all relevant facts and gave a reasonable explanation for the discount he applied to the property interests at issue here respondent's expert elmore applied no discount to petitioner's and decedent's property interests he admitted however that an undivided one-half interest_in_real_property has a limited market and that a fractional interest may be discounted although he did not quantify the amount of the discount this generally supports petitioners' claim that the putnam and clay county properties and the estate property should be discounted because they are undivided one-half interests d whether petitioners' property interests should be discounted because of the purported partnership between decedent and petitioner petitioners argue that we should discount the putnam and clay county properties by more than percent because decedent transferred them to petitioner subject_to the purported partnership between decedent and petitioner we disagree as discussed at paragraph ii-a-3 above decedent did not contribute any property to a partnership or make any of her property subject_to a partnership thus we do not consider the part of wiggins' reports in which he valued partnership interests because they are based on the incorrect assumption that decedent transferred property interests to petitioner subject_to a partnership see lefrak v commissioner tcmemo_1993_526 court disregarded expert's report because it was premised on the faulty assumption that the seller transferred partnership interests not interests in real_estate e conclusion we adopt petitioners' contention that a 44-percent discount should be applied to value petitioner's undivided one-half interest in the putnam county and clay county properties and decedent's undivided one-half interest in the estate property we conclude that the value of petitioner's undivided one- half interest in the putnam county property in was dollar_figure and in the clay county property in was dollar_figure c whether petitioner is liable as a transferee for gift_tax respondent contends that petitioner is liable for the unpaid gift_tax due on decedent's gifts to him in and a donee is personally liable for the payment of gift_tax to the extent of the value_of_the_gift to the donee if the gift_tax is not paid when due sec_6324 sec_6901 petitioner asserted in his petition that he was not a transferee of the estate of decedent petitioners did not brief this issue we treat this as a concession by petitioners 90_tc_488 31_tc_690 affd 295_f2d_336 5th cir thus we hold that petitioner is liable as a transferee for decedent's gift_tax relating to decedent's and gifts to him d county the value of decedent's one-half interest in the clay property in her estate the gross_estate of a decedent includes the value at the death of the decedent of his or her interest in all property real or personal tangible or intangible wherever situated sec_2031 if the interest of the decedent is an undivided minority interest_in_real_property including timber the amount included in the estate is the fair_market_value of the undivided_interest see 49_tc_207 8_tc_1099 estate of campanari v commissioner t c pincite respondent contends that decedent's interest in the estate property was worth dollar_figure dollar_figure per acre when she died petitioners contend that decedent's interest in the estate property was worth dollar_figure dollar_figure per acre when she died we believe that elmore overestimated the value of the estate property because none of his comparables had as much wetlands as the acres held by the estate percent elmore admitted it would be difficult to develop property with a significant amount of wetlands the six comparables elmore considered each had better topography road frontage access to utilities and zoning than the acres held by the estate one comparable sale used by elmore was petitioner's sale of the clay county property that elmore and moses said was superior to the estate property the buyers of the comparable properties received concessions from the owners and in one case from the government as a condition for paying the purchase_price we think this shows that the prices paid for these properties were more than the fair_market_value of decedent's property we conclude that the value of a fee simple interest in the estate property was dollar_figure per acre in or dollar_figure decedent owned an undivided one-half interest in the estate property when she died one-half of dollar_figure is dollar_figure we discussed at paragraph ii-b-5 above why we apply a 44-percent discount to the clay county property we apply a 44-percent discount here for the same reasons we conclude that the value of the estate property when decedent died was dollar_figure e the value of the cadillac brougham petitioner offered no evidence that the value of the cadillac brougham when decedent died in date was not dollar_figure as determined by respondent the date southeastern edition of the n a d a official used car guide reports an average retail price of dollar_figure for a used cadillac brougham we sustain respondent's determination on this issue decisions will be entered under rule
